

117 HR 4621 IH: To designate the facility of the United States Postal Service located at 102 West Main Street in New Albany, Ohio, as the “Congressman Samuel L. Devine Post Office”.
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4621IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Balderson (for himself, Mr. Jordan, Mr. Ryan, Mr. Gonzalez of Ohio, Mr. Davidson, Mr. Turner, Ms. Kaptur, Mr. Wenstrup, Mr. Chabot, Mr. Joyce of Ohio, Mr. Latta, Mr. Gibbs, Mr. Johnson of Ohio, Mrs. Miller of West Virginia, Mr. Mooney, and Mr. McKinley) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 102 West Main Street in New Albany, Ohio, as the Congressman Samuel L. Devine Post Office.1.Congressman Samuel L. Devine Post Office(a)DesignationThe facility of the United States Postal Service located at 102 West Main Street in New Albany, Ohio, shall be known and designated as the Congressman Samuel L. Devine Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Congressman Samuel L. Devine Post Office.